Citation Nr: 0732283	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from February 1956 to December 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision in 
which the RO denied service connection for bilateral hearing 
loss and for tinnitus.  The veteran filed a notice of 
disagreement (NOD) in March 2006, and the RO issued a 
statement of the case (SOC) in September 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  

Under the provisions of 38 C.F.R. § 3.385 (2007), impaired 
hearing is considered a disability for VA compensation 
purposes when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In this appeal, current bilateral hearing loss disability and 
tinnitus is shown.  A March 2005 audiogram reflects auditory 
thresholds greater than 40 decibels at 4,000 Hertz, and his 
speech recognition scores were less than 94 percent in .  
Moreover, although the March 2005 private medical records do 
not include a diagnosis of tinnitus (as opposed to the 
diagnosis of bilateral hearing loss), given the nature of 
tinnitus-specifically, ringing in the ears-the veteran's 
assertions in this regard, by themselves, are sufficient to 
establish the existence of such disability.  See, e.g., 
Falzone v. Brown, 8 Vet. App. 398, 403 (citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994)).

Questions remain, however, as to whether there exists a 
medical nexus between current bilateral hearing loss 
disability and/or tinnitus and service.  The veteran's 
service medical records reveal no complaints, findings, or 
diagnosis of hearing loss or tinnitus in service.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The same is true for tinnitus.  
See, e.g., 38 C.F.R. § 3.303(d) (2007) (service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).

The veteran claims that his bilateral hearing loss and 
tinnitus are related to noise exposure during service.  In 
his written statements and hearing testimony, he maintained 
that he was exposed to noise while on crash and rescue and 
structural fire department duties at the Mayport NAAS (Naval 
Auxiliary Air Station), even though he had been trained as an 
air traffic controller.  He also indicated that, while 
assigned to the Utility Four Squadron, he served as a crew 
member on a Navy bomber.  The veteran stated that the 
military occupation specialty (MOS) on his DD 214 of 6920, 
applicable to weapons design officer, would be inapplicable 
to him, as he was not an officer, but, rather, a seaman with 
a rank of E-3.  He therefore filed an application for 
correction of his military record (DD Form 149) in October 
2006, but had not yet received a response at the time of the 
Board hearing.  The veteran also submitted an internet 
document indicating that the MOS number for air traffic 
comptroller is 6902, a number similar to 6920.  The veteran's 
personnel records show that he was trained as an air traffic 
comptroller, that he was stationed at the NAAS Mayport, and 
that he was in the Utility Four Squadron (VU-4), although his 
personnel records do not specifically reflect that he worked 
or flew on a Navy bomber.

Although the evidence does not support the veteran's 
assertions that he served aboard a Navy Bomber, the overall 
record, to include the veteran's service personnel records, 
neither fully support nor contradict his claims of in-service 
noise exposure in connection with his crash and rescue and 
structural fire department duties at an air base. As the 
evidence in the current record is at least evenly balanced on 
the question of whether there is objective support for the 
veteran's assertions in-service noise exposure (as described 
above), the Board finds that the veteran is entitled to the 
benefit of the doubt on this question.  See 38 C.F.R. § 3.102 
(2007).

The claims file does not currently include a medical opinion 
addressing the relationship between either hearing loss and 
tinnitus and service.  However, given the showing of each 
current disability and likely in-service noise exposure as 
described above, the Board finds that examination and medical 
opinion to resolve each claim is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).

Hence, the RO should arrange for the veteran to undergo VA 
ear, nose, and throat examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claims 
(as the original claims for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to either or both claims on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession (to 
particularly include any response to his application for 
correction of his military record), and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
bilateral hearing loss and tinnitus.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession-to specifically include any 
response to his application for 
correction of military record-and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
ear, nose and throat examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry, and 
speech discrimination testing, for each 
ear) should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to particularly include likely 
noise exposure while on crash and rescue 
and structural fire department duties at 
an air base (and any other in-service 
noise exposure supported by the record).

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



